              Case 1:19-cv-00167-RC Document 6 Filed 01/28/19 Page 1 of 2



          UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                 CIVIL DIVISION


KRS PROCESSING INC.

           PLAINTIFF,
                                                   CIVIL ACTION NO: 1:19-CV-00167
V.

FLETCHER, HEALD & HILDRETH PLC,
ET AL.


           DEFENDANTS.

           DEFENDANT FLETCHER, HEALD & HILDRETH PLC’S CORPORATE
                          DISCLOSURE STATEMENT

           Justin M. Flint, Abby A. Franke, and Eccleston and Wolf, P.C., counsel for Defendant

Fletcher, Heald & Hildreth PLC (“Defendant Fletcher”), hereby files this Certificate required by

LCvR 26.1 of the Local Rules of the United States District Court for the District of Columbia: I,

the undersigned, counsel of record for Defendant Fletcher, certify that to the best of my

knowledge and belief, Fletcher has no parent companies, subsidiaries or affiliates which have

any outstanding securities in the hands of the public and no publicly held corporation owns 10%

or more of Fletcher’s stock. These representations are made in order that judges of this court

may determine the need for recusal.

                                              Respectfully submitted,
                                              _____/s/_____________
                                              Justin M. Flint (#491782)
                                              Abby A. Franke (#1030041)
                                              Eccleston & Wolf, PC
                                              1629 K Street, N.W., Suite 260
                                              Washington, D.C. 20006
                                              Tel: (202) 857-1696
                                              flint@ewdc.com
                                              franke@ewdc.com
                                              Attorney for Defendants
                                              Fletcher, Heald & Hildreth PLC and Kevin Goldberg



7.1.doc
             Case 1:19-cv-00167-RC Document 6 Filed 01/28/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby certify that on January 28, 2019, a copy of the foregoing Defendant’s Corporate

Disclosure Statement was served via first class mail to:

KRS Processing Inc.
Attn: Kathy Allen
26 55th Street, NE
Washington, DC 20019-6760
Pro se Plaintiff


                                              _____/s/________________
                                              Abby A. Franke (#1030041)




7.1.doc                                          2
